department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date date legend org name of organization num ein number datel effective date date year end of effective date org dear uil person to contact _ identification_number contact telephone number in reply refer to te_ge review staff ein num last date for filing a petition with the tax_court this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked retroactively to date our adverse determination was made for the following reasons you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose rather you were operated for the benefit of private interests and your assets inured to the benefit of outsiders contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending date2 and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you -should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal_revenue_service taxpayer advocates office local office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations government entities division department of the treasury internal_revenue_service tege eo examination hopkins plaza room baltimore md date taxpayer_identification_number form tax_year s ended december person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director e o examinations enclosures publication publication report of examination letter catalog number 34809f form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items year period ended name of taxpayer org legend org name of organization promoter name of promoter rep representative of promoter affiliates name of affiiates founders name of founders state name of state issue should the org’s charitable supporting organization’s tax exempt status be revoked because the organization was not organized and operated exclusively for exempt purposes facts the org’s charitable supporting_organization cso was established as an integral component of an arrangement called the master financial plan mfp the mfp was designed specifically for founder by a now-defunct tax_shelter promoter the mfp purported to provide the founders with income_tax avoidance asset protection and estate_planning benefits entities participating in and or created to implement the master financial plan a affiliated entities of promoter associates ltd - the promoter all affiliated the promoter and have come under federal investigation by the securities_and_exchange_commission sec federal bureau of investigation and the internal_revenue_service service for promoting numerous tax_shelter schemes involving offshore transactions including the repatriation of funds in the form of tax-free borrowing the promoter entities are as follows entities below listed promoter associates company headquartered in nassau promoter claimed to be a leading firm in the business of providing tax reduction and asset protection through the establishment of offshore entities and accounts parent company charged with it was organized as promoter bahamian ltd was a a form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items year period ended name of taxpayer org coordinating the actions of its subsidiaries as well as affiliated law firm an promoter associates inc promoter’ was a state corporation incorporated in promoter's function was to provide the office space and the staff who provided services to promoter and its investors and served as the office through which investors are solicited promoter and promoter also regularly induced clients securities firm promoter was located in state securities purchase including issued those by to overseas advisors ltd was a bahamian entity that acted as an investment adviser and a mutual_fund company for promoter investors advisor managed mutual funds that had been sold to promoter investors it also maintained accounts with brokerage firms into which investor securities were placed affiliate was an entity organized under the laws of a caribbean island_affiliate ostensibly acted as loi insurance policies sold to promoter investors affiliate also controlled the funds of promoter investors that were to be repatriated to those individuals from accounts located in the bahamas issuer of many of the investment products eg an affiliate was a bahamian entity and liability company affiliate was an international legal firm that operated as promoter’s legal advisors with promoter in nassau bahamas and promoter in state affiliate’s legal tax opinion supporting the legality of the master financial plan was used by promoter to solicit wealthy clients also shared offices limited state a it affiliate funding affiliate was an arm of promoter and was based in nassau bahamas affiliate was set up to receive wire transactions from investors at an account it established with the bank affiliate capital llc affiliate was a state company used to facilitate the repatriation of client funds promoter leasing llc promoter leasing’ was a state limited_liability_company used to hide a client's interest in property b affiliated entities of founder - the clients the following entities were established to implement the master financial plan founder charitable supporting_organization cso is a non-profit organization exempt from federal_income_tax under sec_501 of the internal_revenue_code by virtue of being recognized as a supporting_organization as described under sec_501 and sec_509 of the internal_revenue_code promoter literature claims the objectives of setting up a supporting_organization are as foliows form 886-a crev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items year period ended name of taxpayer org to create a vehicle which permits charitable giving with deductibility up to percent tax to take advantage of the tax benefits of charitable giving while maintaining a high degree of ultimate control_over the donated asset and to create a conduit for tax-free investing offshore an s_corporation set up in the state on behalf of mr founder by a state-based attorney and cpa who represented promoter in its initial dealings with the founders corp was set up to receive mr founder’s annual lottery income to purchase the loss of income insurance plan and to participate in a veba mr founder is the percent shareholder of s corp affiliate properties ltd affiliate an s_corporation set up on behalf of mrs founder by an attorney and cpa who represented promoter in its initial dealings with the founders affiliate was set up to receive mrs founder’s annual lottery income to purchase the loss of income insurance plan and to participate in a veba on affiliate properties’ checking december account payable to the fund for dollar_figure this amount was for affiliate’s veba policy mrs founder is the percent shareholder of affiliate the founders issued a check on a corp was an international_business_corporation set up in the bahamas to borrow funds from cso in exchange for interest payments at an annual rate of five percent b corp was a hybrid guarantee company set up on behalf overseas to avoid u s income_taxation as a controlled_foreign_corporation under sec_957 of the internal_revenue_code investment llc was a limited_liability_company set up in the state investments was an international_business_corporation ventures was an international_business_corporation leasing was a state limited_liability_company set up to purchase and lease shipping containers from a separate business mr founder owns c supported organizations - the entities cso supports hearing association is a sec_501 organization that promotes the use of spoken language and hearing technology for the deaf and the hard of hearing pilot association other volunteers that provides free air transportation for any person facing a life crisis or requiring life-saving medical treatment organization comprised of sec_501 pilots and is a background form 886-acev department of the treasury - internal_revenue_service page -3- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items year period ended name of taxpayer org a promotion and design of the master financial plan on march founder and his spouse founder won the powerball lottery their lottery payout was dollar_figure at the time of their winning mr founder was employed by a manufacturing concern as a controller mr founder has a b s degree in economics and m s degree in accounting mrs founder has a b s degree in political relations million per year for consecutive years in the fall mr founder contacted promoter to discuss his annual lottery income and the tax and estate_planning arrangements promoter had available for individuals like the founders mr founder first learned about promoter in a promoter brochure called later changed to this was a brochure that was enclosed in his subscription to the report a monthly magazine the founders were contacted by attorney shortly after leaving their name and telephone number with promoter rep indicated that he was a representative of promoter and an attorney in state mr rep scheduled a meeting with the founders sometime in january or february during the initial meeting rep stated that promoter was a state-based financial and legal firm specialized in helping selectively chosen clients of wealth accepting as clients only those individuals they could help at a to ratio this means that if promoter charged a fee of dollar_figure it would help the client save dollar_figure through tax and estate_planning arrangements the savings would come in the form of a reduction in income taxes paid rep further discussed the backgrounds of promoter officers which included one former irs employee the founders requested client references but rep claimed he was prohibited from providing client references to the founders due to the sophistication of the planning techniques the client references would be made available once the founders agreed to use promoter however promoter never provided such references and the founders did not press the issue rep also provided promotional materials to the founders called the due diligence package which contained a list of promoter entities eg leasing arm estate_planning arm investing arm etc and legal opinions supporting the legality of promoter products list or representatives including their credentials a after the presentation was made the founders asked for a letter issued feb detailing the fees they were expected to pay in exchange for promoter's services the letter provides that dollar_figure was to be paid to rep for tax planning services the founders believed that rep would also receive a commission from promoter since he was promoter representative bringing in business as a salesman as part of his services rep established affiliate properties limited s_corporations formed in april to receive the founder's lottery winnings the letter also provides that dollar_figure founders retained promoter their total fees would not exceed dollar_figure be credited promoter in turn guarantees income_tax savings of at least dollar_figure they agreed to implement all of promoter's proposed strategies was to be paid to promoter as an initial retainer fee if the of which the initial retainer will to the founders if form 886-arev department of the treasury - internal_revenue_service page -4- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items year period ended name of taxpayer org later that spring the founders received a second letter regarding developing a plan for reducing your taxes this letter discussed the master financial plan an analysis of the founders’ personal providing recommendations of specific promoter products to reduce and thefounders’ income_tax_liability this letter also required thefounders to pay a dollar_figure fee which was paid from an account situation financial after the first meeting thefounders spoke to rep by telephone bimonthly to discuss tax planning ideas promoter and the possibility of a during these conversations rep talked about the other services promoter provided eg asset protection overseas brokerage accounts annuities insurance products and other techniques that would allow thefounders to meet their objectives through tax planning and asset protection strategies to the promoter office visit site in july rep arranged to meet the founders at the promoter office during the presentation promoter officials presented the master financial plan thefounders received a financial summary sheet which stressed the severity of tax situation thefounders’ daughter could face should they both die prematurely as an example of the failure to properly plan promoter gave thefounders a tax_court opinion involving a person who died prematurely and suffered adverse tax consequences thefounders felt the opinion required them to undertake some action immediately to avoid this at this point promoter stated that their master financial plan was proven accepted and a result legal product used by their clients for many years in support of this claim promoter cited tax opinions contained in their package b sec description of the master financial plan in its complaint against promoter the sec stated that promoter offered a product known as a master financial plan whose function is to provide a means by which the investor can invest cash and securities offshore usually in the bahamas or another caribbean nation and receive tax-free gains from the investment activity the basic structure of the plan involves the transfer of an investor's income and or assets into offshore entities established on behalf of the investor these funds and assets are then used to purchase investment and other products offered by promoter and its affiliates the master financial plan also provides investors with a means to repatriate assets through transactions that hide the actual ownership of the assets thereby enabling the investors to utilize the untaxed funds without paying tax obligations for instance in its sales manual promoter states once money is invested offshore there are several ways to repatriate part or all of it these include such non-taxable methods as with secured credit cards personal or corporate loans mortgages personal withdrawals or through insurance policies capital can also be repatriated through taxable means such as through salaries or annuities promoter promises its clients that through the implementation of the master financial plan the clients will reduce their taxes by significant percentages have their investments grow offshore in a form 886-a ev department of the treasury - internal_revenue_service page -5- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items year period ended name of taxpayer org free environment and will tax encumbrances be abie to protect their assets from unwanted liabilities and the sec contends that the master financial plan essentially establishes the framework through which the promoter investor invests and protects cash and assets avoids payment of taxes and repatriates his or her funds c description of thefounder’s master financial plan promoter designed the master financial plan to further the income_tax reduction asset protection and personal estate_planning objectives of thefounders it involved the establishment of several offshore and domestic entities the purchase of several insurance plans and the execution of transactions through which thefounders invested their lottery proceeds the types of entities employed by promoter for thefounders included international business corporations ibc voluntary employee beneficiary associations veba’ support organizations so liability companies llc the insurance arrangements included products such as loss-of-income loi insurance policies and foreign variable annuities vfa s_corporations s limited corp and mr founder indicated that the components of the master financial plan were essentially individual plans designed to achieve the goals of income_tax reduction and asset protection and that he retained to provide such products and strategies description of component entities a international business corporations the sec report stated that promoter sales literature described ibc’s as corporations formed in a tax_haven but not authorized to do business within that country they are intended to be used as an investment or asset protection vehicle the promoter investor transfers personal assets or an investment portfolio to the ibc promoter tells clients the offshore entities are not owned or controlled by the clients for tax purposes rather nominee officers or directors act on behalf of the clients to control the entities and effect transactions in fact promoter personnel have authority to effect the transactions retaining sole signatory authority over all accounts typically in order to effect a transfer of funds senior personnel at affiliate or must authorize the transfer b supporting organizations so’s are described as charitable organizations established for the benefit of an individual client among the stated benefits of an investor establishing an so over using a domestic charitable_organization is that investment funds transferred to the investor's personal so can grow tax free these investment gains are available to the offshore corporations that manage the investments of the so the donor investor through access to form 886-a rev department of the treasury - internal_revenue_service page -6- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer year period ended org the ability promoter states that thefounders as cso’s trustees are able to make investment decisions including charitable_contributions giving them a high degree of control_over the donated assets in addition salaries and other administrative expenses may be paid to thefounders and or their family members in the approximate amount of percent of the cso’s gross_income borrow indirectly from contributed funds direct and the to c voluntary employee beneficiary association promoter defines a veba as an employee benefit program that permits employers to take tax deductions for certain employee_benefits payments such as the payment of life sick accident death or other_benefits the investment gains of these payments grow tax deferred under certain circumstances the gains can be accessed tax-free eg borrowing funds to pay for the children’s college education through a veba trust mr founder described the veba as an irs-approved plan that would allow him to purchase life_insurance for union-affiliated employees he would be able to purchase a whole_life_insurance policy as an investment and deduct the policy premiums the union members would include family members including mr founder’s father and his father-in-law d s-corporation separate s-corp’s were established for mr founder and mrs founder to shield the payments of their lottery winnings paid in the form of an annual annuity from frivolous lawsuits gains from wagering are not considered wages compensation_for services trade_or_business income gross_receipts or sales - all of which are otherwise called earned_income the s-corp model is also used to implement the veba and requires at least two employees under the veba arrangement the employees would join the union and the employer would contribute tax deductible premiums to the veba trust if the insurance_policy accumulates cash_value the trust that administers the arrangement can issue loans to participants if certain conditions are met viz paying uninsured medical_expenses paying for post-secondary education of dependents and unusual unexpected hardship events although repayment is anticipated any outstanding loan balances at death can be paid off by the death_benefit e limited_liability_company an llc offers personal protection and tax savings but does not require the reporting and record keeping of a corporation description of insurance products the types of investment products sold by promoter include loss of income policies loi equity management mortgages thefounders implemented loi and fva annuities emm variable fva foreign and a loss of income insurance program an loi is an agreement between the promoter client and affiliate whereby the client purchases a policy to insure against a future loss of income form 886-acev department of the treasury - internal_revenue_service page -7- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org year period ended an loi policy is usually purchased for coverage until the earlier of a specified term such a sec_1 year or the date of death of the insured the insurance_company typically holds the net premium in a separate_account along with the net_premiums of other loi insurance policies creditors cannot access policy reserves the insurance_company guarantees a fixed return on such premiums most lo policies provide that your premiums plus a guaranteed return will be paid back to the policy holder at the end of a specified period usually years the sales manual also states that investment decisions are made by the insurance_company the funds received by affiliate for the sale of loi’s are pooled in an account at bank maintained by affiliate in the bahamas sec contends that in reality loi’s are not purchased as insurance but as a vehicle to make offshore and tax-free investments of funds which can be repatriated as desired by the investor no promoter investor has ever filed a claim against an loi for a loss of income what in fact occurs is that the investor purchases the loi from affiliate and then borrows back a percentage of the premium through a note or investment contract usually in the form of a mortgage called an equity management mortgage or emm generally the emm is obtained through two affiliated entities of promoter affiliate and affiliate which act as the mortgagee the investor's proceeds from the emm are then placed in an ibc and invested offshore or repatriated by the investor the net effect of the loi emm transaction is that the investor s-corp is able to deduct the premium paid for the loi encumber his property through a mortgage to himself and deduct the interest payments to himself on the mortgage the investor can then invest the proceeds from the mortgage offshore through an ibc with affiliate managing the investment the remainder of the premium left with affiliate is then invested to provide the investor with a fixed rate of return over the ten-year life of the policy b foreign variable annuities the fva is a variable_annuity issued by affiliate the investor purchases the fva by transferring cash or securities to affiliate affiliate then pays the investor or his designees the principal and an agreed upon rate of return over the succeeding years promoter markets the fva as a means to repatriate a client's assets without tax consequences with respect to fvas the promoter sales manual states you could purchase a foreign variable_annuity contract between you and a foreign insurer during the accumulation period of the annuity_contract you could set_aside money and have it grow on a tax-deferred basis pending withdrawal at retirement or another time selected by you the payout period begins whereby the insurance_company promises to pay a steady stream of income for a fixed period of time or for life form 886-arev department of the treasury - internal_revenue_service page -8- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items year period ended name of taxpayer org implementation of cso pursuant to the arrangement thefounders set up cso as a_trust on or about november using boilerplate promoter associates promoter language the trust is organized and all times be operated to support or benefit as defined by treasury regulations section thereafter will a -4 b one or more publicly_supported_organization and shall comply will all other requirements of sec_509 of the code on or about april cso received a favorable exemption_letter from the service as a supporting_organization under sec_509 of the internal_revenue_code the supported organizations included each supported_organization was represented on cso’s board_of trustees by one of their employees one of thefounders and two family friends brought the board_of director membership to five thefounders made a contribution of dollar_figure to cso on or about december and another dollar_figure on or about december they reported additional small amounts were contributed a charitable deduction for the amount on or contributed on schedule a of their form_1040 about december cso wired dollar_figure to affiliate’s account in the bahamas some of what happened next is somewhat unclear because promoter likely deposited thefounder’s cso money in a general promoter account and commingled the money with other clients’ money per sec materials promoter likely misappropriated the bahamas cso ibc to operate a ponzi scheme ie new client money was absconded to pay money and used it promoter or taken to pay obligations to old clients for practical purposes it appears that once the cso money reached the bahamas thefounders lost the ability to properly track and account for the cso money during this period promoter accountings to thefounders were generally deficient ibc at the time thefounders believed the dollar_figure ibc supposedly invested the funds set up for thefounders by promoter to receive cso’s funds in generally the sec describes this as a broker mutual_fund arrangement it appears that the loan origination papers between the cso and the ibc were likely not prepared also few interest payments to the cso from the ibc were made of cso money would supposedly be loaned to a separate_account established for it at affiliates sometime thereafter thefounders discovered that promoter was under federal investigation by the sec and the fbi thefounders contacted the service to disclose their tax treatment resulting from their participation in the master financial plan pursuant to announcement i r b date in april form 886-arev department of the treasury - internal_revenue_service page -9- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org year period ended form_990 for the calendar years cso reported the following amounts of revenue and expenses on its form_990 revenue - direct public support dollar_figure dollar_figure dollar_figure interest on savings and temporary cash investments dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total revenue expenses - bank fees accounting fees legal fees distributions to supported organizations total expenses excess or deficit for the year nets assets at beginning of year other changes in net assets net assets at end of year dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure cso received approximately dollar_figure dividend income from the organizations in interest_income cso did not receive any further interest or to the supported cso distributed dollar_figure investment bahamas attempts made by thefounders to ascertain the whereabouts of the dollar_figure have failed form 886-a crev department of the treasury - internal_revenue_service page -10- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items year period ended name of taxpayer org founder settle related individual income_tax case founder's individual_income_tax_return came under examination by the service as a result of a large charitable_contribution_deduction taken on schedule a proposed exam adjustments included among other things a denial of the promoter ‘promoter’ inspired transactions in particular a denial of the charitable deduction to the cso and a denial of certain business deductions taken generally the exam notice disallows the claimed charitable_contribution to the cso because it represents a sham_transaction entered into for purposes of personal gain rather than for reasons of disinterested generosity similarly the exam notice disallows the promoter business deductions because they are sham transactions lacking economic_substance appeals documents indicate that a settlement was secured and therein founder conceded the above mentioned charitable_contribution_deduction issue and the promoter business deductions relating to the veba and lo policies the founder individual income_tax case decision document filed with u s tax_court indicates that parties agreed to a dollar_figure deficiency for the taxable_year the form_4549 income_tax examination changes for thefounders reflects the above deficiency as well as interest with respect to exam adjustments appeals documents indicate that full payment including interest was made law sec_501 of the code provides in part for the exemption of organizations that are organized and operated exclusively for religious charitable or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational or the operational_test it is not exempt be regarded as operated sec_1_501_c_3_-1 provides that an organization will it engages primarily in activities which exclusively for one or more exempt purposes only if an organization accomplish one or more of such exempt purposes specified in sec_501 will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization net_earnings inure in whole or its in sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests is necessary for an organization to establish that it form 886-a cev department of the treasury - internal_revenue_service page -11- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items year period ended name of taxpayer org sec_1_509_a_-4 b provides that in order to qualify as a supporting_organization an organization must be both organized and operated exclusively for the benefit of to perform the this section as being functions of organized and operated to publicly supported organizations if an organization fails to meet either the organizational or the operational_test it cannot qualify as a supporting_organization or to carry out the purposes of hereinafter referred to or more specified support or benefit one in in 326_us_279 the united_states supreme court held that regardless of the number of truly exempt purposes the presence of a single substantial non-exempt purpose will preclude exemption under sec_501 in 412_f2d_1197 ct_cl the court stated that loans to an organization’s founder or substantial_contributor can constitute inurement that is prohibited under sec_501 in that case the church made loans to its founder and his family and failed to produce documentation that demonstrated that the loans were advantageous to the church the church also failed to produce documentation to show that the loans were repaid significantly the court stated that the very existence of private source of loan credit from an organization's earnings may itself amount to inurement of benefit in freedom church of revelation v united_states f_supp big_number d d c the court revoked a church’s exempt status because substantial activity engaged in by plaintiff was the the court held that church was actively promoting tax- promotion of tax-avoidance schemes avoidance schemes and that its earnings were inuring to private individuals including its leaders the court therein stated that evidence submitted verifies the existence of a substantial nonexempt purpose ie tax_avoidance in 73_tc_196 affd 631_f2d_736 cir the court revoked a religious organization’s tax exemption where income was primarily from contributions from the founder and they had control of the board and expenditures further no religious services were offered on a group basis few if any members existed few if any outside donations were received no place of worship existed no grants were made for charitable purposes and activities were limited to investment activities aimed at accumulating money to build a church plans to build the church never went past the preliminary drawing stage the court characterized the circumstances as those of an incorporated_pocketbook and found that the organization was not operated exclusively for an exempt_purpose and that earnings inured to the benefit of private individuals in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 taxpayer position form 886-a crev department of the treasury - internal_revenue_service page -12- form 886a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer org explanation of items year period ended the promoter promoters and representatives in general at appeals and at all other times founder maintain that they relied in good-faith on the advice provided to them by that thefounders changed accountants as soon as they became aware that the sec was investigating the promoter plan and that they made no further use of promoter strategies in subsequent years further that thefounders filed a disclosure notice with the office of tax_shelter analysis under announcement wherein thefounders disclosed the promoter transaction further that thefounders came forth and provided deposition testimony as well as other materials for the further that due to promoter frauds purpose of cooperating with the sec investigation the cso transaction thefounders lost substantially_all finally thefounders have continued to support the organizations named as part of the cso plan the money associated with further government's position as a result of our examination of cso for the period ending december we have determined that your organization no longer qualifies as an exempt_organization under sec_501 revocation of exempt status is appropriate because cso was not operated exclusively for exempt purposes we propose a revocation of your exempt status in general cso was not organized or operated exclusively for an exempt_purpose because it was established as part of an abusive tax_avoidance scheme that promised to provide thefounders significant income_tax savings asset protection and personal estate_planning in reality the cso was part and parcel of a series of transactions that were among other things designed to conceal actual ownership of assets create deductions with no economic_substance and provide for supposedly tax-free investments essentially the cso transaction had abusive tax_avoidance as a substantial purpose because the cso had a substantial nonexempt purpose it is in contravention of sec_501 and should be revoked see 326_us_279 while promoter literature routinely extolled the purported benefits of so’s tax or otherwise it was for the most part devoid of guidance on how such organizations were to be operated in order to maintain exemption in general evidence gathered indicates that cso was not responsive to or an integral part of the named supported organizations and hence the close relationship required was not achieved the cso’s failure to operate as a sec_509 a organization further supports the existence of a substantia nonexempt purpose key aspects of promoter’s so pitch included the availability of a charitable deduction tax-free investing offshore and a high degree of control_over assets by donor these factors are central to promoter scheme because repatriation of donated funds back to the donor in the form of loans notes investment contracts were a hallmark of the promoter scheme generally thefounders followed the promoter script essentially thefounders contributed dollar_figure cso then wired the dollar_figure on behalf of thefounders affiliate borrowed the dollar_figure advisor over the funds with affiliate to the cso and claimed a charitable_contribution_deduction on their individual return the to an offshore_account in the bahamas apparently an ibc created and retained affiliate as an investment affiliate supposedly invested the funds in brokerage accounts it controlled as per design thefounders believed the cso money was invested offshore and form 886-a crev department of the treasury - internal_revenue_service page -13- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items year period ended name of taxpayer org would be available if needed thefounders had other similar promoter arrangements and did borrow from these arrangements up to now thefounders believed in the promoter design in reality more_likely_than_not the cso money at this time was commingled with other promoter clients’ money and used by promoter for their benefit tax in sum and as per the above cso was operated as part of a tax_avoidance scheme avoidance schemes do not further an exempt_purpose see 588_fsupp_693 d d c generally cso was designed and operated to enable thefounders to engage in financial activities which are beneficial to them and or entities with whom they are transacting business but detrimental to cso is operated for a substantial non-exempt purpose see revrul_67_5 1967_1_cb_123 accordingly it further even assuming arguendo that an abusive tax_avoidance purpose did not exist cso would still fail to be operating exclusively for an exempt_purpose because the few activities transactions engaged in were not for an exempt_purpose in general cso activity was limited to making investments and facilitating the circuitous repatriation of funds back to the donor and this is a nonexempt purpose furthermore inurement would nevertheless result if activity consisted mostly of investment loan activity see 73_tc_196 affd 631_f2d_736 cir essentially had the cso money been available to thefounders as called for by the promoter design then the cso’s net_earnings would have inured to the benefit of thefounders but for the promoter fraud thefounders would have had a private source of money in sum the very presence of a private source of loan credit could constitute inurement and also result in revocation see 412_f2d_1197 ct ci conclusion cso’s exempt status an sec_501 should be revoked because it was not organized or operated exclusively for exempt purposes we offered you an informal conference with the case manager however you declined to hold this conference should this revocation be upheld you may be required to file form_1041 we will notify the appropriate state officials of the revocation in accordance with sec_6104 form 886-a cev department of the treasury - internal_revenue_service page -14-
